 In the Matter of CITY AUTO STAMPING COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITHTHE C. I. O.In the Matter of THE CITY AUTO STAMPING COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, LOCALNo. 11, A. F. L.Cases Nos. R-1531 and R-1531, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 11,1939On October 11, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and 'Direction of Election 1 in theabove-entitled proceeding.Pursuant to the Direction of Election, anelection by secret ballot was conducted on October 19, 1939, under thedirection and supervision of the Regional Director for the EighthRegion (Cleveland, Ohio).On October 24, 1939, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, issued and dulyserved upon the parties his Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees eligible___________________________ 566Total number of ballots cast_________________________________ 518Total number of votes for International Union, United Auto-mobile Workers of America, Local No. 12 (C. I. 0.) ---------- 235Total number of votes for International Union, United Automo-bileWorkers of America, Local No. 11 (A. F. of L.) ---------- 271Total number of votes for neither organization----------------2Total number of blank ballots________________________________0Total number of void ballots ------ ------------------------ 4 ___0Total number of challenged votes_____________________________10The Regional Director .also reported that, in addition to the above518 ballots cast, ballots were cast by 29 persons whose names do notappear upon the eligibility list used in the election, and who, theRegional Director found, were ineligible to vote in the election, and115 N. L. R. B. 1032.18 N. L. R. B., No. 41.257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhose ballots were for this reason excluded from the tally.For thereasons stated below, we affirm the action of the Regional Director inexcluding the votes of those 29 persons from the tally.Since the 10 challenged votes, even if counted, would not affect theresult of the election, we find it unnecessary to rule upon the challenges.On October 24, 1939, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., herein called LocalNo. 12, filed with the Regional Director its objections to the conductof the ballot, alleging, in substance, that (1) the determination oreligibility to vote had not been made in accordance with the Board'Decision and Direction of Election; 2 (2) International Union, UnitedAutomobile Workers of America, Local No. 11, A. F. of L., hereincalled Local No. 11, employed fraud and intimidation by gangsters tothreaten and coerce those eligible to vote into voting for Local No. 11;(3) the Board agent who conducted the election refused to alloweligible members of Local No. 12, who were then in nearby hospitals,to vote by absentee ballot or under the supervision of a Board repre-sentative; and (4) two of the officials of City Auto Stamping Com-pany, herein called the Company, Superintendents Robert Millard andJames Young, were permitted to interview each of the persons votingin the election.On November 13, 1939, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, theRegional Director issued his Report on Objections, wherein he re-ported that he had investigated the matters set forth in the objections.With respect to the first objection, the Regional Director reportedthat the determination of eligibility to vote had been made in accord-ance with the Board's Decision and Direction of Election.With respect to the second objection, the Regional Director reportedthat the individuals claimed by Local No. 12 to have been gangstersdid not arrive at the scene of the election until about 5 p. in., at whichtime at least 500 of the 518 persons casting ballots had already voted ;that there is no evidence that any of the claimed gangsters were usedor employed by Local No. 11 for the purpose of intimidation orcoercion; and that counter-charges of coercion, intimidation, andelectioneering at the scene of the election were made by Local No. 1.1against Local No. 12.With respect to the third objection, the Regional Director reportedthat the question as to the right of the employees who were then inthe hospital to vote was raised by Local No. 12 and that the Boardagent who conducted the election did not refuse the request, but statedthat it would be necessary for both unions to agree to the requested' This sameobjectionwas contained in a letter to the Board from counsel for LocalN9. 12, dated October 18, 1939, protesting the holdirg of the election. CITY AUTO' STAMPINGCOMPANY259procedure and to have observers present.Thereafter, the questionwas dropped by all parties.With respect to the fourth objection, the Regional Director reportedthat the two named superintendents did stand near the election boothfrom 9:00 to 10: 00 a. m. on the day of the election and that theymoved away when requested to do so by the Board agent.There is noevidence to indicate that either of them attempted to influence thevoters.Their stated purpose in being present was to send the menback to work as quickly as possible after voting, as the Company didnot dock the employees' wages for the time spent in voting.The Board has considered the Objections and the Regional Direc-tor's Report thereon.With respect to the first objection, we find thatthe determination of eligibility to vote was made in accordance withour Decision and Direction of Election. In our Direction of Election,we provided that those eligible to vote would be the Company's em-ployees "whose names appear on the Company's current seniority list.s of the date of this Direction of Election, . . . excluding thosewho did not work for the Company at any time during the 9 consecu-tivemonths immediately preceding the date of this Direction ofElection, not including general lay-offs or shut-downs, . . ."Thephrase "not including general lay-offs or shut-downs" does not, ascontended by Local No. 12, confer eligibility upon employees whoseemployment was terminated by a general lay-off or a shut-down priorto the 9-month period immediately preceding the date of the Decisionand Direction of Election.This phrase has reference solely to themethod of computation of the 9-month period.By the words "notincluding general lay-offs or shut-downs" we intended that computa-tion of the 9-month period referred to was not to include periods ofgeneral lay-offs or shut-downs which may have occurred during the9 consecutive months immediately preceding the date of the Directionof Election.None of the 29 persons hereinabove referred to, whosenames were not placed upon the eligibility list used in the electionand whose ballots were for this reason excluded from the tally, hadworked for the Company at any time during the 9-month periodimmediately preceding the date of the Direction of Election.Underthe terms of our Direction of Election, therefore, neither they nor anyother employees of the Company who last worked prior to the 9-monthperiod preceding the date of the Direction of Election were eligibleto vote.The other objections raised by Local No. 12 also appear to be withoutmerit.We find that neither the first objection nor the other objectionsfiled by Local No. 12 raise substantial or material issues with respectto the conduct of the ballot or the Election Report and they are herebyoverruled. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat International Union, United Automo-bileWorkers of America, Local No. 11, A. F. of L., has been selectedby a majority of the employees of City Auto Stamping Company,Toledo, Ohio, including group leaders, but excluding supervisory andclerical employees, foremen, and assistant foremen, as their representa-tive for the purposes of collective bargaining, and that, pursuant tothe provisions of Section 9 (a) of the National Labor Relations Act,International Union, United Automobile Workers of America, LocalNo. 11, A. F. of L., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.